Title: Jefferson’s Form Letter for Refusing Requests for Use of his Influence, [1784–1789]
From: Jefferson, Thomas
To: 


Je recois Mr. la lettre que vous vous etes donné la peine de m’ecrire pour me demander ma protection auprès de M———. Ma protection ne vous serviroit à rien, car quoique je sois ———. je ne le vois que très rarement, parceque je ——— et d’ailleurs je ne fais jamais demande ni de recommendation à M———. Trouvez donc bon Monsr. que je me dispense d’une pareille demarche qui seroit une indiscretion de ma part, sans vous etre d’aucune utilité. J’ai l’honneur &c.
